Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.1 ***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AMENDMENT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS AMENDMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. EXECUTION Contract No. 204081-4 June 2, 2006 Viewpoint Corporation 498 7th Avenue New York, New York 10018 Attention: Andrew J. Graf Dear Mr. Graf: This letter agreement amends the Overture Master Agreement between Overture Services, Inc. and Viewpoint Corporation, dated as of January 14, 2004, as amended (the Agreement). Capitalized terms used herein but not defined herein shall have the meanings ascribed to such terms in the Agreement. Overture and Publisher desire to amend the Agreement as follows: 1. News Search Results . The following is inserted immediately before the last sentence of Section 1 of the Agreement: x New Search Results  Rider D 2. News Search Rider . Rider D attached hereto is hereby attached as Rider D to the Agreement. In the event of conflict between the terms and conditions of the Agreement and the terms and conditions of this letter agreement, the terms and conditions of this letter agreement will control. Except as amended by this letter agreement, the Agreement will remain in full force and effect in accordance with its terms. Executed counterparts will each be deemed originals. The parties may rely on facsimile copies of this letter agreement as if they are originals. Signed: VIEWPOINT CORPORATION OVERTURE SERVICES, INC. By: /s/ Patrick Vogt By: /s/ Dean Stackel Name: Patrick Vogt Name: Dean Stackel Title: CEO Title: VP - BD EXECUTION Contract No. 204081-4 RIDER D
